FILED IN COURT OF APPEALS J
                                                       1 ctb Court of Appeal's District




                                                       CATHY S. LUi>K, C



                                                                                    FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/26/2015                                                        COA No. 12-14-00112-CR
RUSHING, CALVIN LOUISE            Tr. Ct. No. 2012-0431                                   PD-0430-15


Pursuant to Rule 69.4(a) T.R.A.P., the record is returned to the court of appeals.
                                                                               Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *